DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
This office action is responsive to the amendment filed on 12/28/2020. As directed by the amendment: claims 1 and 10 have been amended. Thus, claims 1-10 are presently pending in this application.
Examiner Note
The Office notes that the examiner of record for this application has changed and is now Katherine Schwiker. All future communications regarding this application should be directed to the new examiner or record, Katherine Schwiker. Contact information is provided below.
Drawings
The drawings are objected to because the dark shading a photo-like quality of the figures makes the details and parts difficult to see.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 recite “when the cutting member is set in the stowed configuration, the cutting edge does not face the tissue to be cut”. This limitation is not supported by the originally filed application. Specifically, the specification does not state that when the cutting member is set in the stowed configuration, the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “further comprising a handle” and claim 1 recites “an actuating handle”. It is unclear if the handle of claim 8 is the same as that recited in claim 1 or if a second handle is being claimed in claim 8. For examination purposes, the handle of claim 8 is being interpreted as the same handle as recited in claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deli et al. (US 2010/0241130 A1) in view of Clayman (US 4,676,243).
Regarding claim 1, Deli discloses (fig. 1-5B) a surgical device 10 for assisting a user of the device to cut a circular incision in a tissue (see abstract), wherein said tissue is an anterior lens capsule tissue (see ¶0053), the surgical device comprising: 
an arm member 18, comprising a proximal end and a distal end (see fig. 2), wherein the distal end of the arm member is operative to receive a cutting member 36 having a cutting edge (see fig. 2 and ¶0044); and 
an actuator arrangement (see ¶0039) comprising an actuating handle 12 operatively coupled with the arm member 18 (see fig. 1), such that, responsive to an operating input provided at the actuating handle 12, the distal end of the arm member 18 traverses a circular path around a first axis of the tissue to cause the cutting member 36 to form a circular incision in the tissue along the circular path (see ¶0026), 
wherein the cutting member 36 can be set from a collapsed or stowed configuration into an expanded configuration, and vice versa (see ¶0038).
Deli is silent regarding when the cutting member is set in the stowed configuration, the cutting edge does not face the tissue to be cut.
However Clayman, in the same filed of endeavor, teaches (fig. 1-3B) of a similar surgical device comprising a cutting member 32 with a cutting edge 34, wherein the cutting member 32 can be set from a collapsed or stowed configuration (configuration of fig. 3B) into an expanded configuration (configuration of fig. 3B), and vice versa (see col. 2 ln. 3-13) and the cutting 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deli to have the cutting edge not face the tissue to be cut when the cutting member set in the stowed configuration, as taught by Clayman, for the purpose of preventing unwanted engagement or cutting of the eye tissue but the cutting edge (see Clayman col. 2 ln. 3-13).
Regarding claim 2, Deli as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Deli further discloses (fig. 1-5B) the actuator arrangement is manually operable with one-hand through the actuating handle (see ¶0052).
Regarding claim 7, Deli as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Deli further discloses (fig. 1-5B) the cutting member 36 comprises an L-shaped cutting member 36 (see fig. 2).
Regarding claim 8, Deli as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Deli further discloses (fig. 1-5B) a handle 12 for allowing the user to hold the device in one hand to allow one-handed operation of the device (see ¶0052).
Regarding claim 10, Deli discloses (fig. 1-5B) a method for cutting a circular incision in a tissue (see abstract), wherein said tissue is an anterior lens capsule tissue (see ¶0053), the method comprising the procedures of: providing 
a surgical device 10 comprising: 
an arm member 18, comprising a proximal end and a distal end (see fig. 2), wherein the distal end of the arm member is operative to receive a cutting member 36 having a cutting edge 
applying an operating input at the actuating handle 12, such that the distal end of the arm member 18 traverses a circular path around a first axis of the tissue to cause the cutting member 36 to form a circular incision in the tissue along the circular path (see ¶0026), 
wherein the cutting member 36 can be set from a collapsed or stowed configuration into an expanded configuration, and vice versa (see ¶0052 which discloses the methods of use of the device of Deli et al. discussed above).
Deli is silent regarding when the cutting member is set in the stowed configuration, the cutting edge does not face the tissue to be cut.
However Clayman, in the same filed of endeavor, teaches (fig. 1-3B) of a similar surgical device comprising a cutting member 32 with a cutting edge 34, wherein the cutting member 32 can be set from a collapsed or stowed configuration (configuration of fig. 3B) into an expanded configuration (configuration of fig. 3B), and vice versa (see col. 2 ln. 3-13) and the cutting member 32 is set in the stowed configuration, the cutting edge 34 does not face the tissue to be cut (see col. 2 ln. 3-13).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deli to have the cutting edge not face the tissue to be cut when the cutting member set in the stowed configuration, as taught by Clayman, for the purpose of preventing unwanted engagement or cutting of the eye tissue but the cutting edge (see Clayman col. 2 ln. 3-13).
Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Deli in view of Clayman as applied to claim 1 above, and further in view of Soares (US 5,261,923).
Regarding claims 3-5 and 9, Deli as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Deli further discloses (fig. 1-5B) a shaft 34 through the arm (see fig. 2).
Deli as modified is silent regarding a tissue-engaging support member extending through a tube-shaped portion of the actuator arrangement to provide support to the device and fixating its position; the tissue-engaging support member is rotatable; the tissue-engaging support member comprises form-locking engagement elements; a tissue- gripper, operative for gripping and lifting at least a portion of the tissue.
However Soares, in the same filed of endeavor, discloses (fig. 11) a similar capsulorhexis device having a tissue engaging support member 138 extending through a tube-shaped portion of the actuator (see fig. 11) operative to provide support to the device and fixating the position (Col. 6 ll. 13-15). Soares further discloses the tissue engaging support member being rotatable (Col. 5 ll. 57-59, blade is fixed to pin which rotates with gear). Soares further discloses the tissue engaging support member comprising form-locking engagement elements (Col. 5 ll. 54-56, splines). Soares further discloses a tissue gripper 142 at the end of the support member.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deli as modified to have the shaft include the rotatable support member, form-locking engagement elements, and a tissue gripper at the end of the support member as taught by Soares, for the purpose of facilitating referencing the device on the eye (see Soares Col. 6 ll. 10-12). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deli in view of Clayman as applied to claim 1 above, and further in view of Rose (US 958,941).
Regarding claim 6, Deli as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. 

However Rose, the field of circular cutting tools a similar device, pertinent to the problem at hand, teaches including, in at least figs. 1 and 5 a device comprising: an arm member comprising a proximal end 26 and a distal end 27 operative to receive a cutting member 29 and an actuator arrangement comprising an actuating handle 14 operatively coupled to the arm member such that responsive to an operating input provided at the actuating handle the distal end of the arm traverses a circular path around a first axis to cause the cutting member to form a circular incision (Col. 4 II. 70-75). Rose further discloses the cutting member comprising a circular blade 29 rotatable around an axis perpendicular to the rotational axis of the arm (Fig. 5).
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Deli as modified with the rotating circular blade of Rose since it has been held that “a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.” KSR, 550 U.S. at 417, 82 USPQ2d at 1396. In the instant case, one of ordinary skill in the art would be capable of converting the curved blades of Deli as modified into circular blades as in Rose and the results would be predictable (two cutting wheels). It further does not appear that the modification would destroy the device of Deli as modified.


Response to Arguments
Applicant’s arguments, see pg. 7-8, filed 12/28/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Deli and Clayman.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771